Exhibit 10.2
STOCK OPTION AGREEMENT
     This agreement (“Agreement”) by and between REPUBLIC SERVICES, INC., a
Delaware corporation (the “Company”) and _______________ (“Optionee”) is entered
into as of ____________. This Agreement must be signed by Optionee and returned
to the Company’s Stock Option Plan Administrator by _______________ or all
options granted herein will he canceled and will revert to the Company.
     WHEREAS, the Company may have previously awarded to Optionee and is, on the
terms and conditions set forth in this Agreement, awarding to Optionee
non-qualified options to purchase shares of the Company’s common stock par value
$.01 per share (the “Stock”), conditioned upon execution by Optionee and the
Company of this Agreement and the Security and Confidential Information
Agreement (the “Security Agreement”) or such other document containing, in the
sole and absolute discretion of the Company, appropriate confidentiality and
non-compete provisions.
     NOW, THEREFORE, in consideration of the promises and of the covenants and
agreements set forth herein, the parties hereby agree as follows:
     1. Definitions. All capitalized terms used herein but not expressly defined
shall have the meaning ascribed to them in the Company’s 1998 Stock Incentive
Plan as amended and restated March 6, 2002, a copy of which is enclosed as
Exhibit A and incorporated herein by reference (the “Plan”). All references to
the Company herein shall also be deemed to include references to any and all
entities directly or indirectly controlled by the Company and which are
consolidated with the Company for financial accounting purposes.
     2. Grant of Option. Subject always to (a) the terms and conditions of the
Agreement, (b) the terms and conditions of the Plan and (c) the Company’s prior
receipt of a Security Agreement or such other document containing appropriate
confidentiality and non-compete provisions executed by Optionee, Optionee is
granted effective _______________, the right and option to purchase from the
Company all or part of an aggregate of _______________ shares of the Stock at
the option price of $_________ per share (the “Option”). The Option will have a
ten-year term and will vest over the next four years beginning on
_______________, at a rate each year of 25% of the aggregate shares, all as
provided in the Plan. The Option shall not be treated as an incentive stock
option under Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).
     3. Forfeiture of Option Gain if Optionee is Terminated for Cause. If
Optionee’s employment is terminated for “Cause,” then the Option, together with
all prior options to purchase Stock granted to Employee, (the Option, together
with all prior options, are referred to herein, collectively, as the “Options”)
shall terminate immediately. If Optionee has exercised or exercises the Options
at any time after the date which is one year prior to the date of such
termination, the Optionee shall pay to the Company the “Gain” on the exercise of
the Options. For purposes of this Agreement, “Gain” means an amount equal to the
excess, if any, of the market price of the Stock on the date of exercise over
the exercise price of the Options, without regard to any subsequent market price
decrease or increase, multiplied by the number of shares

1



--------------------------------------------------------------------------------



 



purchased by Optionee. For purposes of this Agreement, “Cause” means the
Optionee engaging in any activities contrary to or harmful to the interests of
the Company, including, but not limited to: (i) conduct related to Optionee’s
employment for which either criminal or civil penalties against Optionee may be
sought; (ii) violation by Optionee of Company policy, including, without
limitation, the Company’s insider trading policy; (iii) Optionee’s disclosure or
misuse of any confidential information or material concerning the Company in
violation of the Security Agreement or other similar agreement between the
Company and the Optionee; (iv) Optionee’s willful misconduct or gross
negligence; or (v) violation by Optionee of an employment agreement, if any,
between the Company and Optionee.
     4. Forfeiture of Options Gain if Optionee Engaged in Certain Competitive
Activities. If at any time during the term of Optionee’s employment or within
the time period specified in the Security Agreement or other similar agreement
following termination of Optionee’s employment with the Company, Optionee
violates any provision of the Security Agreement, or other similar agreement,
the Options shall terminate effective on the date on which Optionee violates
such provision of the Security Agreement unless terminated sooner by operation
of the applicable Plan, and Optionee shall immediately pay to the Company the
Gain (as previously defined herein on any exercise of the Options within a
period commencing one year prior to the date of termination or forfeiture and
ending after expiration of any grace period to exercise the Option.
     5. Right to Set-Off. By accepting this Agreement, Optionee consents to a
deduction from any amounts the Company owes Optionee from time to time
(including amounts owed to Optionee as wages or other compensation, fringe
benefits, or vacation pay, as well as any other amounts owed to Optionee by the
Company), up to the dollar amount Optionee owes the Company under Paragraphs 3
and 4 above. Whether or not the Company elects to make any set-off in whole or
in part, if the Company does not recover by means of set-off the full amount
Optionee owes it calculated as set forth above, Optionee agrees to pay
immediately the unpaid balance to the Company.
     6. Board of Director Discretion. Optionee may be released from his or her
obligations under Paragraphs 3 and 4 above only if the Board of Directors of the
Company, or a duly authorized committee thereof, determines, in its sole and
absolute discretion, that such action is not adverse to the interests of the
Company.
     7. Transferability of Options. Unless otherwise approved by the Board of
Directors of the Company or a duly authorized committee thereof, no Options
shall be transferable or assignable by Optionee, other than by will or the laws
of descent and distribution.
     8. Voluntary Retirement. The Options shall become immediately vested if at
the time Optionee retires, he or she is at least 55 years old and has completed
at least six years of service to the Company, or if Optionee is at least
65 years old (without regard to years of service with the Company). Optionee
will have three years from the date of retirement to exercise the Option. For
purposes of this Paragraph, Optionee shall be credited with continuous service
rendered to any entity acquired by the Company, any entity in which
substantially all of its assets were acquired by the Company and Republic
Services, Inc.

2



--------------------------------------------------------------------------------



 



     9. Termination of Employment or Service. Except as otherwise provided
herein, upon termination of the employment or other service of Optionee with the
Company, all Options previously granted to Optionee (whether pursuant to this
Agreement or otherwise) shall, unless otherwise agreed in writing signed by
Optionee and the Company, (a) cease any further vesting as of the date of
termination of the employment or other service of Optionee with the Company,
(b) Optionee’s ability to exercise any vested Options shall terminate sixty days
after the date of such termination of employment or service, provided that the
Options do not expire earlier pursuant to Paragraphs 2, 3 or 4 above, and
(c) Optionee shall have no further right to purchase shares of Stock pursuant to
the Options.
     10. Rights in the Event of Death or Disability.
     (a) Death. If an Optionee dies while in the employ or service of the
Company or within the period following the termination of employment or service
during which the Option is exercisable under Section 9(b) below, all Options
held by such Optionee prior to death shall become immediately vested and
exercisable in full and the executors or administrators or legatees or
distributees of such Optionee’s estate shall have the right, at any time within
five years after the date of such Optionee’s death and prior to termination of
the Option pursuant to Paragraph 2 above and the Plan, to exercise, in whole or
in part, any Option held by such Optionee at the date of such Optionee’s death;
provided, however, that the Board of Directors of the Company (or any committee
thereof) may provide, in its discretion, that following the death of an
Optionee, the executors or administrators or legatees or distributees of such
Optionee’s estate may exercise the Options, in whole or in part, at any time
subsequent to such Optionee’s death and prior to termination of the Options
pursuant to Paragraph 2 above and the Plan, either subject to or without regard
to any vesting or other limitation on exercise.
     (b) Disability. If an Optionee terminates employment or service with the
Company by reason of the “permanent and total disability” (within the meaning of
Section 22(e)(3) of the Code) of such Optionee, then all Options held by such
Optionee shall become immediately exercisable in full and the Optionee shall
have the right, at any time within five years after such termination of
employment or service and prior to termination of the Options pursuant to
Paragraph 2 above and the Plan, to exercise, in whole or in part, any Options
held by such Optionee at the date of such termination of employment or service;
provided, however, that the Board of Directors of the Company (or any committee
thereof) may provide, in its discretion, that an Optionee may, in the event of
the termination of employment or service of the Optionee with the Company by
reason of the “permanent and total disability” of such Optionee, exercise
Options, in whole or in part, at any time subsequent to such termination of
employment or service and prior to termination of the Options pursuant to
Paragraph 2 above and the Plan either subject to or without regard to any
vesting or other limitation on exercise. Whether a termination of employment or
service is to be considered by reason of “permanent and total disability” for
purposes of this Plan shall be determined by the Board of Directors of the
Company (or any committee thereof), which determination shall be final and
conclusive.
     11. Optionee Bound by Terms of Applicable Stock Option Plan. Optionee
hereby acknowledges receipt of a copy of the Plan, and agrees to be bound by all
of the terms, conditions and provisions of the same.

3



--------------------------------------------------------------------------------



 



     12. Right to Continued Employment. Nothing contained in this Agreement
shall confer on Optionee the right to continue in the employment of the Company
or otherwise impede the Company’s ability to terminate Optionee’s employment.
     13. Governing Law. This Agreement shall be governed by and constructed in
accordance with the laws of the State of Florida, without regard to its
principles of conflict of laws. The parties agree that any action, suit or
proceeding arising out of or relative to this Agreement or the relationship of
Optionee and the Company, shall be instituted only in the state or federal
courts located in Broward County in the State of Florida, and each party waives
any objection which such party may now or hereafter have to such venue or
jurisdictional court in any action, suit, or proceeding. Any and all services of
process and any other notice in any such action, suit or proceeding shall be
effective against any party if given by mail (registered or certified where
possible, return receipt requested), postage prepaid, mailed to such party at
the address set forth herein.
     14. Severability. The invalidity or enforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
     15. Notices. All notices or other communications with respect to the
Options shall be deemed given and delivered in person or by facsimile
transmission, telefaxed, or mailed by registered or certified mail (return
receipt requested, postage prepaid) to the Company’s Stock Option Administrator
at the following address (or such other address, as shall be specified by like
notice of a change of address shall be effective upon receipt):
Stock Option Administrator
Republic Services, Inc.
110 Southeast 6th Street, 28th Floor Fort
Lauderdale, FL 33301
     16. Binding Effect. Subject to the limitation stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the successors
and assigns of the Company and to Optionee’s heirs, legatees, distributees and
personal representatives.
     17. Conflict with Terms of Plan. In the event that any provision of this
Agreement should conflict with any provision of the Plan, the Plan shall govern
and be controlling.
     18. Integration. This Agreement supersedes all prior agreements and
understanding between the Company and Optionee relating to the grant of the
Options.
     19. Preliminary Statements. The Preliminary Statements set forth on the
first page of this Agreement are true and correct and are hereby incorporated
and made a part of this Agreement.
     20. Waiver. The failure of any party at any time to require strict
performance of any condition, promise, agreement or understanding set forth
herein shall not be construed as a waiver or relinquishment of the right to
require strict performance of the same condition, promise, agreement or
understanding at a subsequent time.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed the Agreement.

       
REPUBLIC SERVICES, INC.
  OPTIONEE  
 
     
Stock Option Administrator
     
 
     
 
  Signature  
 
     
 
     
Date:
  Print or Type Name  
 
     
 
     
 
  Street Address  
 
     
 
     
 
  City, State, Zip  
 
     
 
     
 
  Telephone Number  
 
     
 
     
 
  Social Security Number  
 
     
 
     
 
  Date  

5